DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01 September 2022.  These drawings are unacceptable.
Specifically the drawing amendment filed 01 September 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The specific shapes/size/orientations of the ellipse or circle as added to Figs. 2 and 3 (respectively) as such relates to a more specific configuration of the sealing surface than was previously disclosed (e.g. the prior disclosure is silent as to whether or not the entire sealing surface is partially toroidal or partially elliptical, which the amended Figures would attempt to illustrate). Additionally and/or alternatively the fact that Fig. 2 is now amended to specifically show a partially elliptical sealing surface and that Fig. 3 is now amended to specifically show a partially toroidal sealing surface, were not previously disclosed (i.e. as previously it was unclear which would have been which based on the drawings and accompanying description of such). 
Applicant is required to submit new drawings in the reply to this Office Action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glassman et al. (US 2015/0176744).
With regard to claim 1, Glassman discloses a sealed joint system (as seen in Figs. 1, etc.), comprising: a first annular member (9) and a second annular member (11) each including opposing inner seal receiving grooves (defined by 3/5 respectively as seen in Figs. 1, etc.) and outer seal receiving grooves (defined by 4/6 respectively as seen in Figs. 1, etc.), each of the inner seal receiving grooves including a radially inwardly facing first sealing surface (3/5 respectively as seen in Figs. 1, etc.) and the outer seal receiving grooves including a radially inwardly facing second sealing surface (4/6 respectively as seen in Figs. 1, etc.); an annular dual barrier seal (7) including a pair of axially extending inner seal lips (defined by 18 and having 14/16 respectively as seen in Figs. 2, 3, etc.) and a pair of axially extending outer seal lips (defined by 19 and having 15/17 respectively as seen in Figs. 2, 3, etc.), wherein the pair of inner seal lips are connected to the pair of outer seal lips by a radially outwardly extending web portion (20 as seen in Figs. 3, disclosed in paragraph [0022], etc.), the pair of inner seal lips being received in the inner seal receiving grooves and the pair of outer seal lips being received in the outer seal receiving grooves (as seen in Fig. 1, etc.), wherein the pair of inner seal lips extend axially by a first dimension and wherein the pair of outer seal lips extend axially by a second dimension (as seen in Figs. 7, etc.) which is greater than the first dimension (as disclosed in paragraph [0036]), wherein the pair of inner seal lips have a sealing surface (e.g. including 30 as seen in Fig. 6) that is one of a partially toroidal surface of revolution generated by revolving a portion of a circle in three-dimensional space with a hole in a middle or partially elliptical (as disclosed in paragraph [0037] the surface may be radiused, conical, spherical, etc. and as seen in Figs. 1, etc. it is an annular surface. Thus it can be considered at least partially toroidal or partially elliptical. More specifically Examiner notes the prior explanations from the prior Office Actions, especially noting that a radiused surface is at least partially elliptical and a spherical surface is considered at least partially elliptical as an circle is a special case of an ellipse) and that the sealing surface of the pair of inner seal lips engages the radially inwardly facing first sealing surface (as seen in Figs. 1-9) and the pair of outer seal lips have a sealing surface (e.g. 15 as seen in Fig. 2) that is one of partially toroidal, partially elliptical, or conical (as seen in Fig. 2 and disclosed in paragraph [0037] it is conical) and that engages the radially inwardly facing second sealing surface (as seen in Figs. 1, etc., disclosed in paragraphs [0037], etc.).

With regard to claim 2, Glassman discloses that a radial width (36) of the pair of inner lips (as seen in Fig. 7) is greater than a radial width (38) of the pair of outer seal lips (as seen in Fig. 7 and as disclosed in paragraph [0036]).

With regard to claim 3, Glassman discloses that the pair of outer seal lips have a contoured inwardly facing surface (as seen in Fig. 5 at 28 facing the inner radial direction) that is concave in cross-section (as seen in Fig. 5 the surface is clearly concave) and the cross-sectional area near the sealing region having a substantially constant thickness (as disclosed in Fig. 5, etc. as there is at least some small area near the sealing region that has a substantially constant thickness in cross-section).

With regard to claim 5, Glassman discloses a retaining feature (13, as seen in Fig. 2) shaped to retain the dual barrier seal in a sealing position (as disclosed in paragraph [0029]), wherein the retaining feature extends from the web portion of the dual barrier seal (as seen in Fig. 2, etc.).

With regard to claim 6, Glassman discloses a removal feature (12, as seen in Fig. 2) shaped to allow removal of seal ring from contact with the sealing surfaces (as disclosed in paragraph [0028]), wherein the removal feature extends from or into the seal ring and the removal feature is shaped to facilitate removing the seal ring from a sealing position (as seen in Fig. 2 and described in paragraph [0029]).

With regard to claim 7, Glassman discloses that the dual barrier seal comprises an austenitic nickel-chromium alloy (as disclosed in paragraph [0021]).

With regard to claim 8, Glassman discloses a dual barrier seal (7), comprising: an annular metallic seal body (as seen in Figs. 1, etc. and disclosed in paragraphs [0021], etc.) including a pair of axially extending inner seal lips (defined by 18 and having 14/16 respectively as seen in Figs. 2, 3, etc.) and a pair of axially extending outer seal lips (defined by 19 and having 15/17 respectively as seen in Figs. 2, 3, etc.), the pair of inner seal lips are connected to the pair of outer seal lips by a radially outwardly extending web portion (20 as seen in Figs. 3, disclosed in paragraph [0022], etc.), the pair of inner seal lips being received in the inner seal receiving grooves and the pair of outer seal lips being received in the outer seal receiving grooves (as seen in Fig. 1, etc.), the pair of inner seal lips extend axially by a first dimension and the pair of outer seal lips extend axially by a second dimension (as seen in Figs. 7, etc.) which is greater than the first dimension (as disclosed in paragraph [0036]), wherein the pair of inner seal lips have a sealing surface (e.g. including 30 as seen in Fig. 6) that is one of a partially toroidal surface of revolution generated by revolving a portion of a circle in three-dimensional space with a hole in a middle or partially elliptical (as disclosed in paragraph [0037] the surface may be radiused, conical, spherical, etc. and as seen in Figs. 1, etc. it is an annular surface. Thus it can be considered at least partially toroidal or partially elliptical. More specifically Examiner notes the prior explanations from the prior Office Actions, especially noting that a radiused surface is at least partially elliptical and a spherical surface is considered at least partially elliptical as an circle is a special case of an ellipse) and that engage the radially inwardly facing first sealing surface (as seen in Figs. 1-9 such is capable of this if applicant intends to claim this as an intended use limitation) and the pair of outer seal lips have a sealing surface (e.g. 15 as seen in Fig. 2) that is one of partially toroidal, partially elliptical, or conical (as seen in Fig. 2 and disclosed in paragraph [0037] it is conical).

With regard to claim 9, Glassman discloses that a radial width (36) of the pair of inner lips (as seen in Fig. 7) is greater than a radial width (38) of the pair of outer seal lips (as seen in Fig. 7 and as disclosed in paragraph [0036]).

With regard to claim 10, Glassman discloses that the pair of outer seal lips have a contoured inwardly facing surface (as seen in Fig. 5 at 28) that is concave in cross-section (as seen in Fig. 5) and the cross-sectional area near the sealing region having a substantially constant thickness (as disclosed in Fig. 6, etc. as there is at least some small sealing region that has a substantially constant thickness in cross-section).

With regard to claim 12, Glassman discloses a retaining feature (13, as seen in Fig. 2) shaped to retain the dual barrier seal in a sealing position (as disclosed in paragraph [0029]), wherein the retaining feature extends from the web portion of the dual barrier seal (as seen in Fig. 2, etc.).

With regard to claim 13, Glassman discloses a removal feature (12, as seen in Fig. 2) shaped to allow removal of seal ring from contact with the sealing surfaces (as disclosed in paragraph [0028]), wherein the removal feature extends from or into the seal ring and the removal feature is shaped to facilitate removing the seal ring from a sealing position (as seen in Fig. 2 and described in paragraph [0029]).

With regard to claim 14, Glassman discloses that the dual barrier seal comprises an austenitic nickel-chromium alloy (as disclosed in paragraph [0021]).

Response to Arguments
Applicant's arguments with respect to claims 1-3, 5-10, and 12-14 have been fully considered but are not persuasive.
At the outset Examiner notes that Applicant’s arguments regarding the partially toroidal nature of the sealing surfaces are moot as the claims are rejected using the “or partially elliptical” limitation.
Applicant’s first argument that applies to the current and prior grounds of rejection is regarding the definitions of ellipse/elliptical provided by Applicant. Examiner notes that Applicant’s argued definition is within the broadest reasonable interpretation of such, but they are not in and of themselves the broadest reasonable interpretation/only definition of this term. Specifically and as noted before other definitions such as “In mathematics, an ellipse is a plane curve surrounding two focal points, such that for all points on the curve, the sum of the two distances to the focal points is a constant. As such, it generalizes a circle, which is the special type of ellipse in which the two focal points are the same” (https://en.wikipedia.org/wiki/Ellipse) and “a plane curve such that the sums of the distances of each point in its periphery from two fixed points, the foci, are equal. It is a conic section formed by the intersection of a right circular cone by a plane that cuts the axis and the surface of the cone. Typical equation: (x2/a2) + (y2/b2) = 1. If a = b the ellipse is a circle.” (https://www.dictionary.com/browse/ellipse) are also incorporated in the broadest reasonable interpretation of elliptical and support that a circle is in fact known to be an ellipse as previously and currently argued by Examiner. As the original disclosure failed to specify a narrower broadest reasonable interpretation or definition of such a term Applicant’s argument is not persuasive. 
Additionally regarding the arguments against Glassman reference the surfaces disclosed in such are allegedly not partially elliptical or partially toroidal and generated by revolving a circle in three-dimensional space with a hole in a middle. These arguments are not persuasive since (as noted above and previously) the surfaces of Glassman are disclosed as being radiused or spherical (see paragraph [0037], etc.). First a spherical surface is clearly at least partially elliptical as a spherical surface has a curved cross-section that is part of a circle (a special case of an ellipse as noted above). Second a radiused surface can also be considered at least partially elliptical as such is a curved surface and at least a portion of such can be part of one of the infinite number of ellipses. Additionally Examiner notes that Applicant has not claimed that the entire surface is partially elliptical or partially toroidal. Furthermore see the Examiner’s other previous responses to these and similar arguments in the prior Office Actions as such still apply here.
In the interest of advancing prosecution Examiner recommends Applicant cancel the “or partially elliptical” limitation, and further claim that the entire sealing surface is partially toroidal generated by revolving a portion of a circle…”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675